Exhibit 10.4

 

 

 

U.S. SECOND LIEN SECURITY AGREEMENT

By

NORCRAFT COMPANIES, L.P.,

as Issuer,

NORCRAFT FINANCE CORP.,

as Co-Issuer

and

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

and

U.S. BANK NATIONAL ASSOCIATION

as Collateral Agent

 

 

Dated as of December 9, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

SECTION 1.1    Definitions    2 SECTION 1.2    Interpretation    12 SECTION 1.3
   Resolution of Drafting Ambiguities    12 SECTION 1.4    Perfection
Certificate    12

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1    Grant of Security Interest    12 SECTION 2.2    Filings    13
SECTION 2.3    Second Priority Nature of Lien    14 SECTION 2.4    ULC Shares   
14

ARTICLE III

 

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1    Delivery of Certificated Securities Collateral    15 SECTION 3.2
   Perfection of Uncertificated Securities Collateral    16 SECTION 3.3   
Financing Statements and Other Filings; Maintenance of Perfected Second Priority
Security Interest    16 SECTION 3.4    Real Estate Collateral    16 SECTION 3.5
   Other Actions    19 SECTION 3.6    Joinder of Additional Guarantors    23
SECTION 3.7    Supplements; Further Assurances    23 SECTION 3.8    First Lien
Credit Agreement    24 ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 4.1    Title    25 SECTION 4.2    Validity of Security Interest    25
SECTION 4.3    Defense of Claims; Transferability of Pledged Collateral    25
SECTION 4.4    Other Financing Statements    25 SECTION 4.5    Chief Executive
Office; Change of Name; Jurisdiction of Organization    26

 

-i-



--------------------------------------------------------------------------------

SECTION 4.6

  Location of Inventory and Equipment    26

SECTION 4.7

  Due Authorization and Issuance    27

SECTION 4.8

  Consents, etc.    27

SECTION 4.9

  Pledged Collateral and Mortgaged Property    27

SECTION 4.10

  Insurance    27 ARTICLE V CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1

  Pledge of Additional Securities Collateral    27

SECTION 5.2

  Voting Rights; Distributions; etc.    28

SECTION 5.3

  Defaults, etc.    29

SECTION 5.4

  Certain Agreements of Pledgors as Issuers and Holders of Equity Interests   
29

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1

  Grant of Intellectual Property License    30

SECTION 6.2

  Protection of Collateral Agent’s Security    30

SECTION 6.3

  After-Acquired Property    31

SECTION 6.4

  Litigation    31

ARTICLE VII

 

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1

  Maintenance of Records    32

SECTION 7.2

  Legend    32

SECTION 7.3

  Modification of Terms, etc.    32

SECTION 7.4

  Collection    32 ARTICLE VIII TRANSFERS

SECTION 8.1

  Transfers of Pledged Collateral or Mortgaged Property    33 ARTICLE IX
REMEDIES

SECTION 9.1

  Remedies    33

 

-ii-



--------------------------------------------------------------------------------

SECTION 9.2    Notice of Sale    35 SECTION 9.3    Waiver of Notice and Claims
   35 SECTION 9.4    Certain Sales of Pledged Collateral    36 SECTION 9.5    No
Waiver; Cumulative Remedies    37 SECTION 9.6    Certain Additional Actions
Regarding Intellectual Property    37 ARTICLE X

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;

APPLICATION OF PROCEEDS

SECTION 10.1    Application of Proceeds    37 ARTICLE XI MISCELLANEOUS SECTION
11.1    Concerning Collateral Agent    39 SECTION 11.2    Collateral Agent May
Perform; Collateral Agent Appointed Attorney-in-Fact    40 SECTION 11.3   
Continuing Security Interest; Assignment    41 SECTION 11.4    Termination;
Release    41 SECTION 11.5    Modification in Writing    42 SECTION 11.6   
Notices    42 SECTION 11.7    Governing Law    43 SECTION 11.8    Severability
of Provisions    43 SECTION 11.9    Execution in Counterparts    43
SECTION 11.10    Business Days    43 SECTION 11.11    No Credit for Payment of
Taxes or Imposition    43 SECTION 11.12    No Claims Against Collateral Agent   
44 SECTION 11.13    No Release    44 SECTION 11.14    Obligations Absolute    44
ARTICLE XII ADDITIONAL SECURED OBLIGATIONS SECTION 12.1    Permitted Additional
Pari Passu Obligations    45

 

-iii-



--------------------------------------------------------------------------------

EXHIBIT 1    Form of Second Lien Issuer’s Acknowledgment EXHIBIT 2    Form of
Second Lien Securities Pledge Amendment EXHIBIT 3    Form of Joinder Agreement
EXHIBIT 4    Form of Control Agreement Concerning Securities Accounts EXHIBIT 5
   Form of Control Agreement Concerning Deposit Accounts EXHIBIT 6    Form of
Second Lien Copyright Security Agreement EXHIBIT 7    Form of Second Lien Patent
Security Agreement EXHIBIT 8    Form of Second Lien Trademark Security Agreement
EXHIBIT 9    Form of Bailee’s Letter EXHIBIT 10    Form of Landlord Access
Agreement EXHIBIT 11    Form of Permitted Additional Secured Party Joinder

 

-iv-



--------------------------------------------------------------------------------

U.S. SECOND LIEN SECURITY AGREEMENT

This SECOND LIEN SECURITY AGREEMENT dated as of December 9, 2009 (as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, this “Agreement”) made by NORCRAFT
COMPANIES, L.P., a Delaware limited partnership (the “Issuer”), NORCRAFT FINANCE
CORP., a Delaware corporation (the “Co-Issuer” and together with the Issuer, the
“Issuers”), and the guarantors from time to time party hereto by execution of a
joinder agreement (the “Guarantors”), as pledgors, assignors and debtors (the
Issuers, together with the Guarantors, in such capacities and together with any
successors in such capacities, are hereinafter referred to as the “Pledgors,”
and each, a “Pledgor”), in favor of U.S. BANK NATIONAL ASSOCIATION, in its
capacity as collateral agent, as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the “Collateral
Agent”) for the benefit of the Secured Parties (as defined below), and
acknowledged and agreed to by (i) U.S. Bank National Association on its behalf
solely in its capacity as trustee (the “Trustee”) and on behalf of the holders
of the Notes (as defined below) and (ii) each other Authorized Representative
(as hereinafter defined), from time to time, for any Permitted Additional Pari
Passu Obligations with respect to which a Permitted Additional Secured Party
Joinder has been delivered to the Collateral Agent and the other Authorized
Representatives in accordance with Section 12.1.

R E C I T A L S :

A. Pursuant to that certain indenture (the “Indenture”) dated as of December 9,
2009 by and among the Issuers, Norcraft Canada Corporation, a Nova Scotia
unlimited liability company (“Norcraft Canada”) and the Trustee, the Issuers are
issuing $180,000,000 aggregate principal amount of their 10 1/2% Senior Secured
Second Lien Notes due 2015 (the “Initial Notes” and together with any Additional
Notes and Exchange Notes, the “Notes”).

B. Each Guarantor has, pursuant to the Indenture, unconditionally guaranteed on
a senior secured basis to the Secured Parties the payment when due of all Notes
Obligations (as defined below).

C. From time to time after the date hereof, the Issuers may, subject to the
terms and conditions of the Indenture and the Security Documents, incur
additional Indebtedness, which is pari passu in right of payment to the Notes,
that the Issuers and the other Pledgors desire to secure on a pari passu basis
with the Notes.

D. The Issuers and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Indenture, the
Security Documents and the Notes and each is, therefore, willing to enter into
this Agreement.

E. This Agreement is given by each Pledgor in favor of the Collateral Agent for
the benefit of the Secured Parties (as hereinafter defined) to secure the
payment and performance of all of the Secured Obligations.

F. It is a condition to the issuance of the Notes that each Pledgor execute and
deliver the applicable Security Documents, including this Agreement.



--------------------------------------------------------------------------------

G. In order to secure the obligations under the First Lien Credit Agreement (as
hereinafter defined), the Pledgors have previously granted to the First Lien
Collateral Agent (as hereinafter defined) for the benefit of the holders of
obligations under the First Lien Credit Agreement and certain other secured
parties, a first priority security interest in the Pledged Collateral, it being
understood that the relative rights and priorities of the grantees in respect of
the Pledged Collateral are governed by the Intercreditor Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions.

(a) Unless otherwise defined herein or in the Indenture, capitalized terms used
herein that are defined in the UCC shall have the meanings assigned to them in
the UCC; provided that in any event, the following terms shall have the meanings
assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”; “Inventory”; “Investment Property”; “Letter-of-Credit
Rights”; “Letters of Credit”; “Money”; “Payment Intangibles”; “Proceeds”;
“Records”; “Security Entitlement”; “Securities Account”; “Securities
Intermediary”; “Supporting Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the
Indenture shall have the meanings given to them in the Indenture.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Authorized Representative” shall mean (i) the Collateral Agent for so long as
the Notes are Secured Obligations hereunder and (ii) any other trustee, agent or
representative designated as an “Authorized Representative” for any Permitted
Additional Secured Parties in a Permitted Additional Secured Party Joinder
delivered to the Collateral Agent and the other Authorized Representatives in
accordance with Section 12.1 for so long as the Permitted

 

-2-



--------------------------------------------------------------------------------

Additional Pari Passu Obligations for which such party is serving in such
capacity constitutes Secured Obligations hereunder; provided that so long as
there are no Permitted Additional Pari Passu Obligations, the Collateral Agent
will be deemed to be the only Authorized Representative for the Secured Parties.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 9
hereto.

“Co-Issuer” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Collateral Agent establishing the
Collateral Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now

 

-3-



--------------------------------------------------------------------------------

or hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

“Default” shall mean any Default or default under any Secured Agreement.

“Deposit Account Control Agreement” shall mean an agreement substantially in the
form of Exhibit 5 hereto or such other form that is reasonably satisfactory to
the Collateral Agent establishing the Collateral Agent’s Control with respect to
any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the LC Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

“Discharge of First Lien Debt” shall have the meaning assigned to such term in
the Intercreditor Agreement.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Event of Default” shall mean any Event of Default or event of default under any
Secured Agreement.

“Excluded Deposit Account” shall mean any Deposit Account (i) for which all or
substantially all of the funds on deposit are used solely to fund payroll,
401(k) and other retirement plans and employee benefits or health care benefits
or (ii) holding at all times less than $50,000 individually or $250,000 in the
aggregate, together with all such other Deposit Accounts excluded pursuant to
this clause (ii).

“First Lien Collateral Agent” shall have the meaning ascribed to the term “First
Lien Agent” in the Intercreditor Agreement.

“First Lien Credit Agreement” shall mean that certain credit agreement dated as
of December 9, 2009 (as the same may be further amended, restated, supplemented,
or otherwise modified) among the Issuer, Norcraft Intermediate Holdings, L.P.
and the other guarantors party thereto, as guarantors, and the First Lien
Collateral Agent.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in

 

-4-



--------------------------------------------------------------------------------

respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Indenture” shall have the meaning assigned to such term in Recital A hereof.

“Initial Notes” shall have the meaning assigned to such term in Recital A
hereof.

 

-5-



--------------------------------------------------------------------------------

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 11 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof.

“Intercreditor Agreement” shall mean that certain intercreditor agreement dated
as of December 9, 2009 (as amended, modified, supplemented or restated and in
effect from time to time) among the Issuers, Norcraft Canada, Norcraft
Intermediate Holdings, L.P., the Collateral Agent and the First Lien Collateral
Agent, as control agent.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Issuer” and “Issuers” shall have the meaning assigned to such term in the
Preamble hereof.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit 10 hereto, or such other form as may be
reasonably acceptable to the Collateral Agent (it being understood that any form
deemed reasonably acceptable to the First Lien Collateral Agent shall be deemed
reasonably satisfactory to the Collateral Agent).

 

-6-



--------------------------------------------------------------------------------

“LC Account” shall mean any account established and maintained in accordance
with the provisions of the First Lien Credit Agreement or any similar account
maintained under any document relating to Credit Facility Obligations and all
property from time to time on deposit in such LC Account.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) to the business, results of operations,
prospects or condition, financial or otherwise, of any Pledgor.

“Mortgage” shall have the meaning given to such term in the Indenture.

“Mortgaged Property” shall mean collectively, (i) owned Real Property identified
as “U.S. Mortgaged Property” on Schedule 8(a) to the Perfection Certificate,
(ii) each fee interest in Real Property acquired by any Issuer or any Guarantor
after the Issue Date that does not constitute Excluded Property and (iii) any
other interest in Real Property that secures the Credit Facility Obligations.

“Note Guarantee” means the guarantee by each Guarantor of the Issuers’ payment
obligations under the Indenture and the Notes, executed pursuant to the
Indenture.

“Notes” shall have the meaning assigned to such term in Recital A hereof.

“Notes Obligations” shall mean all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not such claim for post-petition
interest is allowed in any such proceeding)) owing to the Collateral Agent, the
Trustee and the Notes Secured Parties, under the Notes, the Indenture, the Note
Guarantees and the Security Documents and the due performance and compliance by
the Pledgors with all of the terms, conditions and agreements contained in the
Notes, the Indenture and in Security Documents.

“Notes Secured Parties” shall mean the holders of the Notes and the Trustee.

“Obligations” shall mean the (i) Notes Obligations, (ii) any and all sums
advanced by the Collateral Agent in accordance with the Indenture or any of the
Security Documents in order to preserve the Pledged Collateral or Mortgaged
Property or preserve its security interest in, or Lien on, the Pledged
Collateral or Mortgaged Property and (iii) in the event of any proceedings for
the collection or enforcement of any indebtedness, obligations or liabilities of
the Pledgors referred to in clause (i) above, the reasonable expenses of
retaking, holding, preparing

 

-7-



--------------------------------------------------------------------------------

for sale or lease, selling or otherwise disposing of or realizing on the Pledged
Collateral or Mortgaged Property, or of any exercise by the Collateral Agent of
its rights hereunder, or under any other Security Document, together with
reasonable attorneys’ fees and court costs.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements described
and claimed therein, (iii) reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto,
(iv) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof, (v) rights
corresponding thereto throughout the world and (vi) rights to sue for past,
present or future infringements thereof.

“Perfection Certificate” shall mean that certain perfection certificate dated
the date hereof, executed and delivered by each Pledgor in favor of the
Collateral Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Collateral Agent, it being understood that any form deemed
reasonably acceptable by the First Lien Collateral Agent shall be deemed
reasonably acceptable to the Collateral Agent) executed and delivered by the
applicable Guarantor in favor of the Collateral Agent for the benefit of the
Secured Parties contemporaneously with the execution and delivery of each
Joinder Agreement executed in accordance with Section 3.5 hereof.

“Permitted Additional Pari Passu Debt Documents” means any document or
instrument executed and delivered with respect to any Permitted Additional Pari
Passu Obligations.

“Permitted Additional Pari Passu Obligations” shall have the meaning assigned to
such term in Section 12.1.

“Permitted Additional Secured Parties” shall mean the holders from time to time
of Permitted Additional Pari Passu Obligations and the Authorized Representative
for any such Permitted Additional Pari Passu Obligations.

 

-8-



--------------------------------------------------------------------------------

“Permitted Additional Secured Party Joinder” shall mean a completed additional
secured party joinder in the form of Exhibit 11 hereto.

“Permitted Collateral Liens” shall have the meaning assigned to such term in the
Indenture and shall also include any Liens granted pursuant to any First Lien
Security Document or any Second Lien Security Document.

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedule 10(a) to the Perfection Certificate as being owned by such Pledgor and
all options, warrants, rights, agreements and additional Equity Interests of
whatever class of any such issuer acquired by such Pledgor (including by
issuance), together with all rights, privileges, authority and powers of such
Pledgor relating to such Equity Interests in each such issuer or under any
Organizational Document of each such issuer, and the certificates, instruments
and agreements representing such Equity Interests and any and all interest of
such Pledgor in the entries on the books of any financial intermediary
pertaining to such Equity Interests, (ii) all Equity Interests of any
Subsidiary, which Equity Interests are hereafter acquired by such Pledgor
(including by issuance) and all options, warrants, rights, agreements and
additional Equity Interests of whatever class of any such Subsidiary acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such Subsidiary, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) to the extent
not otherwise covered above, all other rights to payment, whether or not earned
by performance, for goods or other property sold, leased, licensed, assigned or
otherwise disposed of, or services rendered or to be rendered, regardless of how
classified under the UCC together with all of Grantors’ rights, if any,

 

-9-



--------------------------------------------------------------------------------

in any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all Records
relating thereto.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Second Lien Copyright Security Agreement” shall mean an agreement substantially
in the form of Exhibit 6 hereto.

“Second Lien Patent Security Agreement” shall mean an agreement substantially in
the form of Exhibit 7 hereto.

“Second Lien Trademark Security Agreement” shall mean an agreement substantially
in the form of Exhibit 8 hereto.

“Second Priority” shall mean, with respect to any Lien purported to be created
in any Pledged Collateral or Mortgaged Property pursuant to any Security
Document, that such Lien is senior to all other liens other than Permitted
Collateral Liens.

“Secured Agreements” shall mean the Indenture, the Notes, the Notes Guarantees
and the Permitted Additional Pari Passu Debt Documents.

“Secured Obligations” shall mean (i) the Obligations and (ii) if any Permitted
Additional Pari Passu Obligations are incurred, all obligations, liabilities and
indebtedness (including, without limitation, principal, premium, interest
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Pledgor at the rate provided for in
the respective documentation, whether or not such claim for post-petition
interest is allowed in any such proceeding) owing to any holder of Permitted
Additional Pari Passu Obligations (that has been designated as Permitted
Additional Pari Passu Obligations pursuant to Section 12.1) under any Permitted
Additional Pari Passu Documents.

“Secured Parties” shall mean, collectively, the Collateral Agent, the Notes
Secured Parties and any Permitted Additional Secured Parties.

“Securities Account Control Agreement” shall mean an agreement substantially in
the form of Exhibit 4 hereto or such other form that is reasonably satisfactory
to the Collateral Agent establishing the Collateral Agent’s Control with respect
to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Security Documents” means this Agreement, any Mortgages, the Intercreditor
Agreement and all of the security agreements, pledges, collateral assignments,
mortgages, deeds of trust, trust deeds or other instruments evidencing or
creating or purporting to create any security interests in favor of the
Collateral Agent for its benefit and for the benefit of any

 

-10-



--------------------------------------------------------------------------------

Secured Party, in all or any portion of the Pledged Collateral or Mortgaged
Property, as amended, modified, restated, supplemented or replaced from time to
time.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is sufficient for the Title Company to remove all standard survey
exceptions from the title insurance policy (or commitment) relating to such
Mortgaged Property and issue the endorsements of the type required by
Section 3.4(a)(iii) and otherwise reasonably acceptable to the Collateral Agent
(it being understood that any survey deemed reasonably acceptable to the First
Lien Collateral Agent shall be deemed reasonably acceptable to the Collateral
Agent).

“Title Company” shall mean any title insurance company as shall be retained by
any Pledgor and reasonably acceptable to the Collateral Agent (it being
understood that any title insurance company deemed reasonably acceptable to the
First Lien Collateral Agent shall be deemed reasonably acceptable to the
Collateral Agent).

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 8 hereto.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trustee” shall have the meaning assigned to such term in the Preamble hereof.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“ULC” means an issuer that is an unlimited company or unlimited liability
company or any other incorporated entity whose shareholders or members have
liability for obligations of the entity on winding up or in other circumstances.

 

-11-



--------------------------------------------------------------------------------

“ULC Laws” means the Companies Act (Nova Scotia), the Business Corporations Act
(Alberta), the Business Corporations Act (British Columbia) and any other
present or future laws governing ULCs.

“ULC Shares” means those Pledged Securities consisting of shares in the capital
stock of any ULC.

SECTION 1.2 Interpretation. The rules of interpretation specified in the
Indenture (including Section 1.04 thereof) shall be applicable to this
Agreement.

SECTION 1.3 Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Collateral Agent) shall not be employed in the interpretation hereof.

SECTION 1.4 Perfection Certificate. The Collateral Agent and each Secured Party
agree that the Perfection Certificate and all descriptions of Pledged Collateral
and Mortgaged Property, schedules, amendments and supplements thereto are and
shall at all times remain a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1 Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Pledged Collateral”):

(i) all Accounts;

(ii) all Equipment, Goods, Inventory and Fixtures;

(iii) all Documents, Instruments and Chattel Paper;

(iv) all Letters of Credit and Letter-of-Credit Rights;

(v) all Securities Collateral;

(vi) all Investment Property;

(vii) all Intellectual Property Collateral;

 

-12-



--------------------------------------------------------------------------------

(viii) the Commercial Tort Claims described on Schedule 13 to the Perfection
Certificate;

(ix) all General Intangibles;

(x) all Money and all Deposit Accounts;

(xi) all Supporting Obligations;

(xii) all books and records relating to the Pledged Collateral; and

(xiii) to the extent not covered by clauses (i) through (xii) of this sentence,
all other personal property of such Pledgor, whether tangible or intangible, and
all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, any and all Proceeds of any insurance, indemnity, warranty or
guaranty payable to such Pledgor from time to time with respect to any of the
foregoing.

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Pledged Collateral” shall not include, any Excluded Property
and (i) the Pledgors shall from time to time at the request of the Collateral
Agent (which request, unless an Event of Default has occurred and is continuing,
shall occur no more often than once every three months) give written notice to
the Collateral Agent identifying in reasonable detail the Excluded Property and
shall provide to the Collateral Agent such other information regarding the
Excluded Property as the Collateral Agent may reasonably request and (ii) from
and after the Closing Date, no Pledgor shall permit to become effective in any
document creating, governing or providing for any permit, lease or license, a
provision that would prohibit the creation of a Lien on such permit, lease or
license in favor of the Collateral Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type.

SECTION 2.2 Filings.

(a) Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged Collateral, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) any financing or continuation statements or
other documents without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” and (iii) in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Pledged Collateral relates. Each Pledgor agrees to provide all
information described in the immediately preceding sentence to the Collateral
Agent promptly upon request by the Collateral Agent.

 

-13-



--------------------------------------------------------------------------------

(b) Each Pledgor hereby ratifies its authorization for the Collateral Agent to
file in any relevant jurisdiction any financing statements or amendments thereto
relating to the Pledged Collateral if filed prior to the date hereof.

(c) Each Pledgor hereby further authorizes the Collateral Agent to make filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office or any similar office in any other country),
including this Agreement, the Second Lien Copyright Security Agreement and the
Second Lien Trademark Security Agreement, or other documents for the purpose of
perfecting, confirming, continuing, enforcing or protecting the security
interest granted by such Pledgor hereunder, without the signature of such
Pledgor, and naming such Pledgor, as debtor, and the Collateral Agent, as
secured party.

SECTION 2.3 Second Priority Nature of Lien. Notwithstanding anything herein to
the contrary, the liens and security interests granted to the Collateral Agent
pursuant to this Agreement shall be second priority Liens and the exercise of
any right or remedy by the Collateral Agent hereunder is subject to the
provisions of the Intercreditor Agreement. Notwithstanding anything herein to
the contrary, prior to the Discharge of First Lien Debt, (i) the requirements of
this Agreement to endorse, assign or deliver Collateral to the Collateral Agent
shall be deemed satisfied by endorsement, assignment or delivery of such
Collateral to the First Lien Collateral Agent, (ii) any endorsement, assignment
or delivery to the First Lien Collateral Agent shall be deemed an endorsement,
assignment or delivery to the Collateral Agent for all purposes hereunder,
(iii) the requirements of this Agreement to perfect by Control the Collateral
Agent’s security interest in a Deposit Account or Securities Account shall be
deemed satisfied by the First Lien Collateral Agent’s obtaining Control of such
Deposit Account or Securities Account on behalf of the Secured Parties.

SECTION 2.4 ULC Shares.

(a) Notwithstanding any provisions to the contrary contained in this Agreement,
the First Lien Credit Agreement, any other agreement evidencing Credit Facility
Obligations or any other document or agreement among all or some of the parties
hereto, each Pledgor who has pledged and granted a security interest hereunder
in ULC Shares is the sole registered and beneficial owner of all Pledged
Securities which are ULC Shares and will remain so until such time as such ULC
Shares are effectively transferred into the name of the Collateral Agent or any
other person on the books and records of the issuer of such ULC Shares. Nothing
in this Agreement, or any other document or agreement among all or some of the
parties hereto is intended to, and nothing in this Agreement or any other
document or agreement among all or some of the parties hereto shall, constitute
the Collateral Agent or any Secured Party or any person other than the
applicable Pledgor, a “member” or a “shareholder”, as applicable, of a ULC for
the purposes of any ULC Laws (whether listed or unlisted, registered or
beneficial), until such time as notice is given to the applicable Pledgor and
further steps are taken pursuant hereto or thereto so as to register the
Collateral Agent or any Secured Party or such other person, as specified in such
notice, as the holder of the ULC Shares. To the extent any provision hereof
would have the effect of constituting the Collateral Agent or any Secured Party
as a member or a shareholder of any ULC prior to such time, such provision shall
be severed herefrom and shall be ineffective with respect to ULC Shares which
are Pledged Collateral without otherwise invalidating or rendering unenforceable
this Agreement or invalidating or rendering unenforceable such provision insofar
as it relates to Pledged Collateral which are not ULC Shares.

 

-14-



--------------------------------------------------------------------------------

(b) Notwithstanding any provisions to the contrary contained in this Agreement,
the First Lien Credit Agreement, any other agreement evidencing Credit Facility
Obligations or any other document or agreement among all or some of the parties
hereto, where a Pledgor is the registered owner of ULC Shares which are Pledged
Collateral, such Pledgor will remain the registered owner of such ULC Shares
until such time as such ULC Shares are effectively transferred into the name of
the Collateral Agent or any Secured Party or any other person on the books and
records of such ULC. Accordingly, the Pledgor of ULC Shares shall be entitled to
receive and retain for its own account any dividend on or other distribution, if
any, in respect of such ULC Shares (except insofar as the dividend or other
distribution may become subject to a security interest pursuant hereto) and
shall have the right to vote such ULC Shares and to control the direction,
management and policies of the ULC to the same extent as the Pledgor would if
such ULC Shares were not pledged pursuant hereto.

(c) Notwithstanding any provisions to the contrary contained in this Agreement,
the First Lien Credit Agreement, any other agreement evidencing Credit Facility
Obligations or any other document or agreement among all or some of the parties
hereto, except upon the exercise of rights to sell, transfer or otherwise
dispose of ULC Shares in accordance with this Agreement the Pledgor of ULC
Shares shall not cause or permit, or enable any ULC in which it holds ULC Shares
to cause or permit, the Collateral Agent or any Secured Party to: (i) be
registered as a shareholder or member of such ULC; (ii) have any notation
entered in their favor in the share register of such ULC; (iii) be held out as a
shareholder or member of the ULC; (iv) be paid, directly or indirectly, any
dividends, property or other distributions from the ULC by reason of the Secured
Party holding a security interest in the ULC Shares; or (v) act as a shareholder
or member of the ULC, or exercise any rights of a shareholder or member,
including the right to attend a meeting of shareholders or members, or to vote
the ULC Shares.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF PLEDGED COLLATERAL

SECTION 3.1 Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Collateral Agent in suitable form for transfer
by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that the Collateral Agent has a perfected Second
Priority security interest therein. Each Pledgor hereby agrees that all
certificates, agreements or instruments representing or evidencing Securities
Collateral acquired by such Pledgor after the date hereof shall promptly (but in
any event within five days after receipt thereof by such Pledgor) be delivered
to and held by or on behalf of the Collateral Agent pursuant hereto. All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Collateral
Agent. The Collateral Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of

 

-15-



--------------------------------------------------------------------------------

Default, to endorse, assign or otherwise transfer to or to register in the name
of the Collateral Agent or any of its nominees or endorse for negotiation any or
all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition, upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the right at any time to exchange certificates representing or
evidencing Securities Collateral for certificates of smaller or larger
denominations.

SECTION 3.2 Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Collateral Agent has a perfected Second
Priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer, other than an issuer that is
a ULC, to execute and deliver to the Collateral Agent an acknowledgment of the
pledge of such Pledged Securities substantially in the form of Exhibit 1 hereto,
(ii) if necessary or desirable to perfect a security interest in such Pledged
Securities, cause such pledge to be recorded on the equity holder register or
the books of the issuer, except in the case of an issuer that is a ULC, execute
any customary pledge forms or other documents necessary or appropriate to
complete the pledge and give the Collateral Agent the right to transfer such
Pledged Securities under the terms hereof, (iii) upon request by the Collateral
Agent, provide to the Collateral Agent an opinion of counsel, in form and
substance reasonably satisfactory to the Collateral Agent, confirming such
pledge and perfection thereof, and (iv) after the occurrence and during the
continuance of any Event of Default, upon request by the Collateral Agent,
(A) cause the Organizational Documents of such issuer to be amended to provide
that such Pledged Securities shall be treated as “securities” for purposes of
the UCC and (B) cause such Pledged Securities to become certificated and
delivered to the Collateral Agent in accordance with the provisions of
Section 3.1.

SECTION 3.3 Financing Statements and Other Filings; Maintenance of Perfected
Second Priority Security Interest. Each Pledgor represents and warrants that, as
of the date such information is dated or certified, or is required to have been
delivered, all financing statements, agreements, instruments and other documents
necessary to perfect the security interest granted by it to the Collateral Agent
in respect of the Pledged Collateral have been delivered to the Collateral Agent
in completed and, to the extent necessary or appropriate, duly executed form for
filing in each governmental, municipal or other office specified in Schedule 7
to the Perfection Certificate. Except as otherwise provided in Section 11.4,
each Pledgor agrees that at the sole cost and expense of the Pledgors, such
Pledgor will maintain the security interest created by this Agreement in the
Pledged Collateral as a perfected second priority security interest subject only
to Permitted Collateral Liens.

SECTION 3.4 Real Estate Collateral.

(a) The Secured Obligations shall be secured by Mortgages upon all Mortgaged
Property and Fixtures related thereto, as additional security for the Secured
Obligations.

 

-16-



--------------------------------------------------------------------------------

(b) In connection with the provision of any Mortgage on Mortgaged Property
described in clause (i) of the definition of “Mortgaged Property”, within ninety
(90) days after the date hereof (or such later date as may be agreed to by the
First Lien Collateral Agent), the related Pledgors will provide:

(i) a Mortgage encumbering each Mortgaged Property in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
the Pledgor that is the owner of or holder of any interest in such Mortgaged
Property, and otherwise in form for recording in the recording office of each
applicable political subdivision where each such Mortgaged Property is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a
Second Priority Lien under applicable Requirements of Law, and such financing
statements and any other instruments necessary to grant a mortgage lien under
the laws of any applicable jurisdiction, all of which shall be in form and
substance reasonably satisfactory to the Collateral Agent (it being understood
that statements and instruments reasonably satisfactory to the First Lien
Collateral Agent shall be deemed to be reasonably satisfactory to the Collateral
Agent);

(ii) with respect to each Mortgaged Property, such consents, approvals,
amendments, supplements, estoppels, tenant subordination agreements or other
instruments as shall reasonably be deemed necessary by the Collateral Agent in
order for the owner or holder of the fee interest constituting such Mortgaged
Property to grant the Lien contemplated by the Mortgage with respect to such
Mortgaged Property (it being understood that documents not deemed necessary by
the First Lien Collateral Agent shall be deemed to be not required by the
Collateral Agent);

(iii) with respect to each Mortgage, a policy of title insurance (or marked up
title insurance commitment having the effect of a policy of title insurance)
insuring the Lien of such Mortgage as a valid second mortgage Lien on the
Mortgaged Property and fixtures described therein in the amount equal to not
less than 115% of the fair market value of such Mortgaged Property and fixtures,
which policy (or such marked-up commitment) (each, a “Title Policy”) shall
(A) be issued by the Title Company, (B) to the extent necessary, include such
reinsurance arrangements (with provisions for direct access, if necessary) as
shall be reasonably acceptable to the Collateral Agent, (C) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), (D) have been
supplemented by a pro tanto endorsement and such other endorsements (or where
such endorsements are not available in a particular jurisdiction, opinions of
special counsel, architects or other professionals or other evidence reasonably
acceptable to the Collateral Agent) as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, future advances, doing business,
non-imputation, public road access, survey, variable rate, environmental lien,
subdivision, mortgage recording tax, separate tax lot and so-called
comprehensive coverage over covenants and restrictions), and (E) contain no
exceptions to title other than Permitted Collateral Liens or other exceptions
reasonably acceptable to the Collateral Agent (for all purposes of this clause
(iii), it is understood that any determinations as to the acceptability of, or
requests for documents by, the First Lien Collateral Agent shall be deemed
acceptable to the Collateral Agent);

 

-17-



--------------------------------------------------------------------------------

(iv) with respect to each Mortgaged Property, such affidavits, certificates,
information (including financial data) and instruments of indemnification
(including a so-called “gap” indemnification) as shall be required to induce the
Title Company to issue the Title Policy/ies and endorsements contemplated above;

(v) evidence reasonably acceptable to the Collateral Agent of payment by Pledgor
of all Title Policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the Title Policies
referred to above (it being understood that evidence of the type deemed
reasonably acceptable by the First Lien Collateral Agent shall be deemed to be
reasonably acceptable to the Collateral Agent);

(vi) with respect to each Real Property or Mortgaged Property, copies of all
Leases in which any Pledgor holds the lessor’s interest or other agreements
relating to possessory interests, if any. To the extent any of the foregoing
affect any Mortgaged Property, such agreement shall be subordinate to the Lien
of the Mortgage to be recorded against such Mortgaged Property, either expressly
by its terms or, as reasonably required by Collateral Agent, pursuant to a
subordination, non-disturbance and attornment agreement, and shall otherwise be
reasonably acceptable to the Collateral Agent (it being understood that any
determination of the First Lien Collateral Agent regarding the necessity of any
such agreement and the form of such agreement, if any, shall be deemed
acceptable to the Collateral Agent);

(vii) with respect to each Mortgaged Property, each Pledgor shall have made all
notifications, registrations and filings, to the extent required by, and in
accordance with, all Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property;

(viii) Surveys with respect to each Mortgaged Property;

(ix) a local counsel opinion with respect to each Mortgaged Property in form and
substance reasonably satisfactory to the Collateral Agent (it being understood
that the form of any opinion deemed reasonably satisfactory to the First Lien
Collateral Agent shall be deemed reasonably satisfactory to the Collateral
Agent); and

(x) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property located in the United
States.

(c) After Acquired Real Property. Each Pledgor shall promptly grant to
Collateral Agent, within 60 days of the acquisition thereof or such later date
as may be agreed to by First Lien Collateral Agent or Collateral Agent, a
security interest in and Mortgage on each Mortgaged Property as is acquired by
such Pledgor after the date hereof as additional security for the Secured
Obligations (unless the subject property is already mortgaged to a third party
to the extent permitted by the Indenture). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to
Collateral Agent and shall constitute valid and

 

-18-



--------------------------------------------------------------------------------

enforceable perfected Liens subject only to Permitted Collateral Liens. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of Collateral Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Pledgor shall otherwise take
such actions and execute and/or deliver to Collateral Agent such documents as
Collateral Agent shall require to confirm the validity, perfection and priority
of the Lien of any existing Mortgage or new Mortgage against such after-acquired
Real Property (including a Title Policy, a Survey and local counsel opinion (in
form and substance reasonably satisfactory to Collateral Agent) in respect of
such Mortgage). For all purposes of this Section 3.4(c), it is understood that
any determination regarding the necessity and form of such documents by the
First Lien Collateral Agent shall be deemed acceptable to the Collateral Agent.

SECTION 3.5 Other Actions. In order to further ensure the attachment, perfection
and priority of, and the ability of the Collateral Agent to enforce, the
Collateral Agent’s security interest in the Pledged Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Pledged Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Pledged Collateral, in the
aggregate for all Pledgors in excess of $500,000, are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 11 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 11 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Collateral Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable under or in connection with any of
the Pledged Collateral shall be evidenced by any Instrument or Tangible Chattel
Paper, and such amount, together with all amounts payable evidenced by any
Instrument or Tangible Chattel Paper not previously delivered to the Collateral
Agent exceeds $500,000 in the aggregate for all Pledgors, the Pledgor acquiring
such Instrument or Tangible Chattel Paper shall promptly (but in any event
within five days after receipt thereof) endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 14 to the Perfection Certificate. The
Collateral Agent has a Second Priority security interest, subject to Liens
permitted pursuant to the applicable Deposit Account Control Agreement, in each
such Deposit Account other than Excluded Deposit Accounts, which security
interest will be perfected by Control. No Pledgor shall hereafter establish and
maintain any Deposit Account, other than Excluded Accounts, unless (1) it shall
have given the Collateral Agent 30 days’ prior written notice (or such lesser
notice period as the Collateral Agent may agree to) of its intention to
establish such new Deposit Account with a Bank, (2) such Bank shall be
reasonably acceptable to the Collateral Agent (it being understood that any Bank
deemed reasonably acceptable by the First Lien Collateral Agent shall be deemed
reasonably acceptable to the Collateral Agent) and (3) with respect to Deposit

 

-19-



--------------------------------------------------------------------------------

Accounts which are not Excluded Deposit Accounts, such Bank and such Pledgor
shall have duly executed and delivered to the Collateral Agent a Deposit Account
Control Agreement with respect to such Deposit Account. The Collateral Agent
agrees with each Pledgor that the Collateral Agent shall not give any
instructions directing the disposition of funds from time to time credited to
any Deposit Account or withhold any withdrawal rights from such Pledgor with
respect to funds from time to time credited to any Deposit Account unless an
Event of Default has occurred and is continuing. The provisions of this
Section 3.4(b) shall not apply to the LC Account or to any other Deposit
Accounts for which the First Lien Collateral Agent is the Bank. Each Pledgor
agrees that once the Collateral Agent sends an instruction or notice to a Bank
exercising its Control over any Deposit Account such Pledgor shall not given any
instructions or orders with respect to such Deposit Account, including, without
limitation, instructions for distribution or transfer of any funds in such
Deposit Account. No Pledgor shall grant Control of any Deposit Account to any
person other than the Collateral Agent, the First Lien Collateral Agent and any
holder of a Permitted Lien. Notwithstanding the foregoing, within 90 days after
the date hereof (or such later date as may be agreed to by First Lien Collateral
Agent), the First Lien Collateral Agent shall have received executed Deposit
Account Control Agreements in each Deposit Account listed in Schedule 14 to the
Perfection Certificate other than Excluded Deposit Accounts.

(c) Investment Property. (i) As of the date hereof, no Pledgor has any
Securities Accounts or Commodity Accounts other than those listed in Schedule 14
to the Perfection Certificate. The Collateral Agent has a Second Priority
security interest in each such Securities Account and Commodity Account, which
security interest is perfected by Control. No Pledgor shall hereafter establish
and maintain any Securities Account or Commodity Account with any Securities
Intermediary or Commodity Intermediary unless (1) it shall have given the
Collateral Agent 30 days prior written notice of its intention to establish such
new Securities Account or Commodity Account with such Securities Intermediary or
Commodity Intermediary, (2) such Securities Intermediary or Commodity
Intermediary shall be reasonably acceptable to the Collateral Agent (it being
understood that any Securities Intermediary or Commodity Intermediary deemed
reasonably acceptable by the First Lien Collateral Agent shall be deemed
reasonably acceptable to the Collateral Agent) and (3) such Securities
Intermediary or Commodity Intermediary, as the case may be, and such Pledgor
shall have duly executed and delivered a Control Agreement with respect to such
Securities Account or Commodity Account, as the case may be. Each Pledgor shall
accept any cash and Investment Property, in the aggregate for all Pledgors in
excess of $25,000, in trust for the benefit of the Collateral Agent and within
one (1) Business Day of actual receipt thereof, deposit any and all cash and
Investment Property (other than any Investment Property pledged pursuant to
clauses (ii)(1), (iii)(1) or (iii)(3) below) received by it into a Deposit
Account or Securities Account subject to Collateral Agent’s Control. The
Collateral Agent agrees with each Pledgor that the Collateral Agent shall not
give any Entitlement Orders or instructions or directions to any issuer of
uncertificated securities, Securities Intermediary or Commodity Intermediary,
and shall not withhold its consent to the exercise of any withdrawal or dealing
rights by such Pledgor, unless an Event of Default has occurred and is
continuing or, after giving effect to any such investment and withdrawal rights,
would occur. Each Pledgor agrees that once the Collateral Agent sends an
instruction or notice to a Securities Intermediary or Commodity Intermediary

 

-20-



--------------------------------------------------------------------------------

exercising its Control over any Securities Account and Commodity Account such
Pledgor shall not give any instructions or orders with respect to such
Securities Account or Commodity Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or financial asset maintained in such Securities Account or Commodity Account.
The provisions of this Section 3.4(c) shall not apply to any Financial Assets
credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary. No Pledgor shall grant Control over any Investment
Property to any person other than the Collateral Agent, the First Lien
Collateral Agent or any holder of a Permitted Lien.

(ii) If any Pledgor shall at any time hold or acquire any certificated
securities constituting Investment Property, in the aggregate for all Pledgors
in excess of $25,000, such Pledgor shall promptly (1) endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank, all in form and substance
reasonably satisfactory to the Collateral Agent (it being understood that
instruments deemed reasonably satisfactory to the First Lien Collateral Agent
shall be deemed reasonably satisfactory to the Collateral Agent) or (2) deliver
such securities into a Securities Account with respect to which a Securities
Account Control Agreement is in effect in favor of the Collateral Agent.

(iii) If any Pledgor shall at any time own or acquire, directly or through a
nominee, any uncertificated securities constituting Investment Property, in
aggregate for all Pledgors in excess of $25,000, such Pledgor shall promptly
notify the Collateral Agent thereof and pursuant to an agreement in form and
substance satisfactory to the Collateral Agent, either (1) cause the issuer to
agree to comply with instructions from the Collateral Agent as to such
securities, without further consent of any Pledgor or such nominee, (2) cause a
Security Entitlement with respect to such uncertificated security to be held in
a Securities Account with respect to which the Collateral Agent has Control or
(3) arrange for the Collateral Agent to become the registered owner of such
securities.

(iv) As between the Collateral Agent and the Pledgors, the Pledgors shall bear
the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Collateral Agent, a Securities Intermediary, a Commodity Intermediary,
any Pledgor or any other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Pledged Collateral, in the
aggregate in excess of $500,000, is evidenced by any Electronic Chattel Paper or
any “transferable record” (as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) other than such Electronic Chattel Paper and transferable records
listed in Schedule 11 to the Perfection Certificate. If any amount payable under
or in connection with any of the Pledged Collateral shall be evidenced by any
Electronic Chattel Paper or any transferable record, the Pledgor acquiring such
Electronic Chattel Paper or transferable record shall promptly notify the

 

-21-



--------------------------------------------------------------------------------

Collateral Agent thereof and shall take such action as the Collateral Agent may
reasonably request to vest in the Collateral Agent, after the Discharge of First
Lien Debt, control of such Electronic Chattel Paper under Section 9-105 of the
UCC or control under Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act or, as the case may be, Section 16 of the Uniform
Electronic Transactions Act, as so in effect in such jurisdiction, of such
transferable record. The requirement in the preceding sentence shall not apply
to the extent that such amount, together with all amounts payable evidenced by
Electronic Chattel Paper or any transferable record in which the Collateral
Agent has not been vested control within the meaning of the statutes described
in the immediately preceding sentence, does not exceed $500,000 in the aggregate
for all Pledgors. The Collateral Agent agrees with such Pledgor that the
Collateral Agent will arrange, pursuant to procedures satisfactory to the
Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Pledgor to make alterations to the
Electronic Chattel Paper or transferable record permitted under Section 9-105 of
the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall promptly notify the
Collateral Agent thereof and such Pledgor shall, at the request of the
Collateral Agent, after the Discharge of First Lien Debt, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer of such Letter of Credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the Letter of Credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of such Letter of Credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the Letter of
Credit are to be applied as provided in Section 10.1. The actions in the
preceding sentence shall not be required to the extent that the amount of any
such Letter of Credit, together with the aggregate amount of all other Letters
of Credit for which the actions described above in clauses (i) and (ii) have not
been taken, does not exceed $500,000 in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 13 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall immediately
notify the Collateral Agent in writing signed by such Pledgor of the brief
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the Proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Collateral Agent (it being understood that a writing deemed reasonably
satisfactory to the First Lien Collateral Agent shall be deemed reasonably
satisfactory to the Collateral Agent). The requirement in the preceding sentence
shall not apply to the extent that the amount of such Commercial Tort Claim,
together with the amount of all

 

-22-



--------------------------------------------------------------------------------

other Commercial Tort Claims held by any Pledgor in which the Collateral Agent
does not have a security interest, does not exceed $500,000 in the aggregate for
all Pledgors.

(g) Landlord’s Access Agreements/Bailee Letters. Each Pledgor shall use its
commercially reasonable efforts to obtain within 90 days after the date hereof
(or such later date as may be agreed to by the First Lien Collateral Agent) with
respect to each location set forth in Schedule 4.01(m)(vi) of the First Lien
Credit Agreement, a Bailee Letter and/or Landlord Access Agreement, as
applicable, and use commercially reasonable efforts to obtain a Bailee Letter or
Landlord Access Agreement, substantially in the form of Exhibit 9 or Exhibit 10,
respectively, and with such changes as appropriate to reflect the Secured
Parties, and/or landlord’s lien waiver, as applicable, from all such bailees and
landlords, as applicable, who from time to time have possession of any Pledged
Collateral if reasonably requested by the Collateral Agent (it being understood
that any determination by the First Lien Collateral Agent on such requests shall
be deemed acceptable to the Collateral Agent). A waiver of bailee’s lien shall
not be required if the value of the Pledged Collateral held by such bailee is
less than $25,000, provided that the aggregate value of the Pledged Collateral
held by all bailees who have not delivered a Bailee Letter is less than $100,000
in the aggregate for all Pledgors; provided that, to the extent any Pledgor
delivers a bailee letter, landlord access agreement and/or landlord’s lien
waiver, as applicable, to the First Lien Collateral Agent with respect to the
First Lien Credit Agreement, or to any other Person with respect to any other
first lien Indebtedness, such Pledgor shall also deliver a Bailee Letter or
Landlord Access Agreement, substantially in the form of Exhibit 9 or Exhibit 10,
respectively, and with such changes as appropriate to reflect the Secured
Parties and the secured parties under any Credit Facility Obligations, and/or
landlord’s lien waiver, as applicable, to the Collateral Agent.

SECTION 3.6 Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Issuer which, from time to time, after the date hereof shall
be required to pledge any assets to the Collateral Agent for the benefit of the
Secured Parties pursuant to the provisions of any Secured Agreement, (a) to
execute and deliver to the Collateral Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto and (ii) a Perfection Certificate
or (b) in the case of a Subsidiary organized outside of the United States
required to pledge any assets to the Collateral Agent, to execute and deliver to
the Collateral Agent such documentation as the Collateral Agent shall reasonably
request (it being understood that the documentation required by the First Lien
Collateral Agent shall be deemed sufficient by the Collateral Agent) and, in
each case with respect to clauses (a) and (b) above, upon such execution and
delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor” for all
purposes hereunder with the same force and effect as if originally named as a
Guarantor and Pledgor herein. The execution and delivery of such Joinder
Agreement shall not require the consent of any Pledgor hereunder. The rights and
obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.

SECTION 3.7 Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Collateral Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the

 

-23-



--------------------------------------------------------------------------------

Collateral Agent may in its reasonable judgment deem necessary or appropriate in
order to create, perfect, preserve and protect the security interest in the
Pledged Collateral as provided herein and the rights and interests granted to
the Collateral Agent hereunder, to carry into effect the purposes hereof or
better to assure and confirm the validity, enforceability and priority of the
Collateral Agent’s security interest in the Pledged Collateral or permit the
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Pledged Collateral, including the filing of
financing statements, continuation statements and other documents (including
this Agreement) under the Uniform Commercial Code (or other similar laws) in
effect in any jurisdiction with respect to the security interest created hereby
and the execution and delivery of Control Agreements, all in form reasonably
satisfactory to the Collateral Agent and in such offices (including the United
States Patent and Trademark Office and the United States Copyright Office)
wherever required by law to perfect, continue and maintain the validity,
enforceability and priority of the security interest in the Pledged Collateral
as provided herein and to preserve the other rights and interests granted to the
Collateral Agent hereunder, as against third parties, with respect to the
Pledged Collateral. Without limiting the generality of the foregoing, each
Pledgor shall make, execute, endorse, acknowledge, file or refile and/or deliver
to the Collateral Agent from time to time upon reasonable request by the
Collateral Agent such lists, schedules, descriptions and designations of the
Pledged Collateral, copies of warehouse receipts, receipts in the nature of
warehouse receipts, bills of lading, documents of title, vouchers, invoices,
schedules, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports and other assurances or instruments as the
Collateral Agent shall reasonably request. If an Event of Default has occurred
and is continuing, the Collateral Agent may institute and maintain, in its own
name or in the name of any Pledgor, such suits and proceedings as the Collateral
Agent may be advised by counsel shall be necessary or expedient to commence
pursuant to (and subject to the requirement of) the Secured Agreements to
prevent any impairment of the security interest in or the perfection thereof in
the Pledged Collateral. All of the foregoing shall be at the sole cost and
expense of the Pledgors. For all purposes of this Section 3.7, it is understood
that any determination regarding such additional actions and documents by the
First Lien Collateral Agent shall be deemed acceptable to the Collateral Agent.

SECTION 3.8 First Lien Credit Agreement. In the event any Pledgor shall create
any additional security interest upon any property or assets to secure any
Credit Facility Obligations, it shall concurrently grant a security interest to
the Collateral Agent for the benefit of the Secured Parties upon such property
as security for the Secured Obligations. In the event any Pledgor shall
undertake any actions to perfect or protect any liens on any assets pledged in
connection with the First Lien Credit Agreement or other First Priority Liens,
such Pledgor shall also at the same time undertake such actions with respect to
the Collateral for the benefit of the Collateral Agent without request by the
Collateral Agent.

 

-24-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1 Title. Except for the security interest granted to the Collateral
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
and Permitted Collateral Liens, such Pledgor owns and has rights and, as to
Pledged Collateral acquired by it from time to time after the date hereof, will
own and have rights in each item of Pledged Collateral pledged by it hereunder,
free and clear of any and all Liens or claims of others, other than Permitted
Collateral Liens. In addition, no Liens or claims exist on the Securities
Collateral, other than as permitted by Section 4.12 of the Indenture. Each
Pledgor has good and marketable title to (or valid leasehold interests in) all
of its Real Property, and good title to all of its personal property purported
to be owned by it, including all property reflected in any financial statements
delivered to Collateral Agent, in each case free of Liens except Permitted
Collateral Liens.

SECTION 4.2 Validity of Security Interest. As of the date hereof, the security
interest in and Lien on the Pledged Collateral granted to the Collateral Agent
for the benefit of the Secured Parties hereunder constitutes (a) a legal and
valid security interest in all the Pledged Collateral securing the payment and
performance of the Secured Obligations, and (b) subject to the filings and other
actions described in Schedule 7 to the Perfection Certificate (to the extent
required to be listed on the schedules to the Perfection Certificate as of the
date this representation is made or deemed made) being duly made, a perfected
security interest in all the Pledged Collateral except as otherwise provided
herein. The security interest and Lien granted to the Collateral Agent for the
benefit of the Secured Parties pursuant to this Agreement in and on the Pledged
Collateral will at all times constitute a perfected, continuing security
interest therein, prior to all other Liens on the Pledged Collateral except for
Permitted Collateral Liens.

SECTION 4.3 Defense of Claims; Transferability of Pledged Collateral. Each
Pledgor shall, at its own cost and expense, defend title to the Pledged
Collateral pledged by it hereunder and the security interest therein and Lien
thereon granted to the Collateral Agent and the priority thereof against all
claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Collateral Agent or any other
Secured Party other than Permitted Collateral Liens. As of the date hereof,
there is no agreement, order, judgment or decree, and no Pledgor shall enter
into any agreement or take any other action, that would restrict the
transferability of any of the Pledged Collateral, , unless in each of the
foregoing cases, such Pledgor believes, in its reasonable judgment, that the
terms of any such agreement, order, judgment or decree are usual and customary
under the circumstances or would not otherwise impair or conflict with such
Pledgor’s obligations or the rights of the Collateral Agent hereunder or
otherwise impair or conflict with such Pledgor’s obligations or the rights of
the Collateral Agent hereunder.

SECTION 4.4 Other Financing Statements. As of the date hereof, such Pledgor has
not filed, nor authorized any third party to file (nor will there be), any valid
or effective financing statement (or similar statement, instrument of
registration or public notice under the law of any jurisdiction) covering or
purporting to cover any interest of any kind in the

 

-25-



--------------------------------------------------------------------------------

Pledged Collateral, except such as have been filed in favor of the Collateral
Agent pursuant to this Agreement or in favor of any holder of a Permitted
Collateral Lien with respect to such Permitted Collateral Lien or financing
statements or public notices relating to the termination statements listed on
Schedule 9 to the Perfection Certificate. No Pledgor shall execute, authorize or
permit to be filed in any public office any financing statement (or similar
statement, instrument of registration or public notice under the law of any
jurisdiction) relating to any Pledged Collateral, except financing statements
and other statements and instruments filed or to be filed in respect of and
covering the security interests granted by such Pledgor to the Collateral Agent
and the holders of the Permitted Collateral Liens.

SECTION 4.5 Chief Executive Office; Change of Name; Jurisdiction of
Organization.

(a) No Pledgor will effect any change (i) to its legal name, (ii) in the
location of any Pledgor’s chief executive office, (iii) in its identity or
organizational structure, (iv) in its organizational identification number, if
any, or (v) in its jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), unless (A) it shall have
given the Collateral Agent not less than 30 days prior (or such lesser period
agreed to by the Collateral Agent) written notice of its intention to do so and
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent may reasonably request (it being
understood that any determination by the First Lien Collateral Agent as to such
other information to be reasonably requested shall be deemed acceptable to the
Collateral Agent) and (B) it shall have taken all action reasonably satisfactory
to the Collateral Agent to maintain the perfection and priority of the security
interest of the Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Pledgor agrees to promptly provide the
Collateral Agent with certified Organizational Documents reflecting any of the
changes described in the preceding sentence. Each Pledgor also agrees to
promptly notify the Collateral Agent of any change in the location of any office
in which it maintains books or records relating to Pledged Collateral owned by
it or any office or facility at which Pledged Collateral is located (including
the establishment of any such new office or facility) other than changes in
location to a Mortgaged Property or a leased property subject to a Landlord
Access Agreement.

(b) The Collateral Agent shall have no duty to inquire about any of the changes
described in clause (a) above, the parties acknowledging and agreeing that each
Pledgor is solely responsible to take all action described in Section 4.5(a)(B)
above.

SECTION 4.6 Location of Inventory and Equipment. It shall not move any Equipment
or Inventory (in excess of $25,000 in the aggregate) to any location, other than
any location that is listed in the relevant Schedules to the Perfection
Certificate, unless (i) it shall have given the Collateral Agent not less than
30 days’ prior written notice (or such lesser notice period as the Collateral
Agent may agree to, it being understood that any lesser notice period agreed to
by the First Lien Collateral Agent shall be deemed acceptable to the Collateral
Agent) (in the form of an Officers’ Certificate) of its intention so to do,
clearly describing such new location and providing such other information in
connection therewith as the Collateral Agent may reasonably request, it being
understood that any determination by the First Lien Collateral Agent as to such
other information to be reasonably requested shall be deemed acceptable to the

 

-26-



--------------------------------------------------------------------------------

Collateral Agent and (ii) to the extent applicable with respect to such new
location, such Pledgor shall have complied with Section 3.5(g) hereof; provided
that in no event shall any Equipment or Inventory be moved to any location
outside of the continental United States.

SECTION 4.7 Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable. As of the date
hereof, there is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.

SECTION 4.8 Consents, etc. In the event that the Collateral Agent desires to
exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Collateral Agent, such Pledgor agrees to use
its reasonable best efforts to assist and aid the Collateral Agent to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers.

SECTION 4.9 Pledged Collateral and Mortgaged Property. As of the date hereof,
all information set forth herein, including the schedules hereto, and all
information contained in any documents, schedules and lists heretofore delivered
to any Secured Party, including the Perfection Certificate and the schedules
thereto, in connection with this Agreement, in each case, relating to the
Pledged Collateral and Mortgaged Property, is accurate and complete in all
material respects. As of the date hereof, the Pledged Collateral and Mortgaged
Property described on the schedules to the Perfection Certificate constitutes
all of the property of such type of Pledged Collateral and Mortgaged Property
owned or held by the Pledgors, as of the date such information is dated or
certified, or is required to have been delivered.

SECTION 4.10 Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Collateral Agent has exercised its right to
foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
Section 10.01.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1 Pledge of Additional Securities Collateral. Each Pledgor shall, upon
obtaining any Pledged Securities or Intercompany Notes of any person, accept the
same in trust for the benefit of the Collateral Agent and promptly (but in any
event within five Business Days after receipt thereof) deliver to the Collateral
Agent a pledge amendment, duly executed by such Pledgor, in substantially the
form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the certificates and
other documents required under Section 3.1 and Section 3.2 hereof in respect of
the additional Pledged Securities or Intercompany Notes which are to be pledged
pursuant to

 

-27-



--------------------------------------------------------------------------------

this Agreement, and confirming the attachment of the Lien hereby created on and
in respect of such additional Pledged Securities or Intercompany Notes. Each
Pledgor hereby authorizes the Collateral Agent to attach each Pledge Amendment
to this Agreement and agrees that all Pledged Securities or Intercompany Notes
listed on any Pledge Amendment delivered to the Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral.

SECTION 5.2 Voting Rights; Distributions; etc.

(a) So long as no Event of Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Secured
Agreements or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which could reasonably be expected to have a material adverse effect on the
ability of the Pledgors to satisfy their obligations under the Secured
Agreements.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Secured Agreements;
provided, however, that any and all such Distributions consisting of rights or
interests in the form of securities shall be forthwith delivered to the
Collateral Agent to hold as Pledged Collateral and shall, if received by any
Pledgor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Pledgor and be promptly (but
in any event within five days after receipt thereof) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).

(b) So long as no Event of Default shall have occurred and be continuing, the
Collateral Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

(c) Upon the occurrence and during the continuance of any Event of Default, upon
prior written notice:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease and, after the Discharge of First Lien Debt, all
such rights shall thereupon become vested in the Collateral Agent, which shall
thereupon have the sole right to exercise such voting and other consensual
rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall

 

-28-



--------------------------------------------------------------------------------

immediately cease and, after the Discharge of First Lien Debt, all such rights
shall thereupon become vested in the Collateral Agent, which shall thereupon
have the sole right to receive and hold as Pledged Collateral such
Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may reasonably request in order to permit the Collateral Agent to exercise
the voting and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and, after the Discharge of First Lien Debt, to receive
all Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(c)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and, after the Discharge of First Lien Debt, shall immediately be paid
over to the Collateral Agent as Pledged Collateral in the same form as so
received (with any necessary endorsement).

SECTION 5.3 Defaults, etc. Such Pledgor is not in default in the payment of any
portion of any mandatory capital contribution, if any, required to be made under
any agreement to which such Pledgor is a party relating to the Pledged
Securities pledged by it, and such Pledgor is not in violation of any other
provisions of any such agreement to which such Pledgor is a party, or otherwise
in default or violation thereunder. No Securities Collateral pledged by such
Pledgor is subject to any defense, offset or counterclaim, nor have any of the
foregoing been asserted or alleged against such Pledgor by any person with
respect thereto, and as of the date hereof, there are no certificates,
instruments, documents or other writings (other than the Organizational
Documents and certificates representing such Pledged Securities that have been
delivered to the Collateral Agent or the First Lien Collateral Agent) which
evidence any Pledged Securities of such Pledgor.

SECTION 5.4 Certain Agreements of Pledgors as Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organizational Document to the pledge by each other Pledgor, pursuant to the
terms hereof, of the Pledged Securities in such partnership, limited liability
company or other entity and, upon the occurrence and during the continuance of
an Event of Default, to the transfer of such Pledged Securities to the
Collateral Agent or its nominee and to the substitution of the Collateral Agent
or its nominee as a substituted partner, shareholder or member in such
partnership, limited liability company or other entity with all the rights,
powers and duties of a general partner, limited partner, shareholder or member,
as the case may be.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1 Grant of Intellectual Property License. For the purpose of enabling
the Collateral Agent, during the continuance of an Event of Default, to exercise
rights and remedies under Article IX hereof at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Pledgor hereby grants to the Collateral Agent, to the extent
assignable, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral now owned or hereafter
acquired by such Pledgor, wherever the same may be located. Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
hereof.

SECTION 6.2 Protection of Collateral Agent’s Security. On a continuing basis,
each Pledgor shall, at its sole cost and expense, (i) promptly following its
becoming aware thereof, notify the Collateral Agent of any adverse determination
in any proceeding or the institution of any proceeding in any federal, state or
local court or administrative body or in the United States Patent and Trademark
Office or the United States Copyright Office regarding any Material Intellectual
Property Collateral, such Pledgor’s right to register such Material Intellectual
Property Collateral or its right to keep and maintain such registration in full
force and effect, (ii) maintain all Material Intellectual Property Collateral as
presently used and operated, (iii) not permit to lapse or become abandoned any
Material Intellectual Property Collateral, and not settle or compromise any
pending or future litigation or administrative proceeding with respect to any
such Material Intellectual Property Collateral, in either case except as shall
be consistent with commercially reasonable business judgment, (iv) upon such
Pledgor obtaining knowledge thereof, promptly notify the Collateral Agent in
writing of any event which may be reasonably expected to materially and
adversely affect the value or utility of any Material Intellectual Property
Collateral or the rights and remedies of the Collateral Agent in relation
thereto including a levy or threat of levy or any legal process against any
Material Intellectual Property Collateral, (v) not license any Intellectual
Property Collateral other than licenses entered into by such Pledgor in, or
incidental to, the ordinary course of business or otherwise not prohibited by
the First Lien Credit Agreement or any other agreement governing Credit Facility
Obligations, or amend or permit the amendment of any of the licenses in a manner
that materially and adversely affects the right to receive payments thereunder,
or in any manner that would materially impair the value of any Intellectual
Property Collateral or the Lien on and security interest in the Intellectual
Property Collateral created therein hereby, without the consent of the
Collateral Agent, (vi) diligently keep adequate records respecting all
Intellectual Property Collateral and (vii) furnish to the Collateral Agent from
time to time upon the Collateral Agent’s reasonable request therefor, pursuant
to an instruction from the Trustee pursuant to the Indenture, reasonably
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Collateral Agent may
from time to time request, which request, unless an Event of Default has
occurred and is continuing, or a Material Adverse Effect has occurred, shall
occur no more often than once every three months.

 

-30-



--------------------------------------------------------------------------------

SECTION 6.3 After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, the
provisions hereof shall automatically apply thereto and any such item enumerated
in the preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Pledgor shall promptly provide to the Collateral Agent written notice of
any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably acceptable to the
Collateral Agent (it being understood that any form deemed reasonably acceptable
to the First Lien Collateral Agent shall be deemed to be reasonably acceptable
to the Collateral Agent) and the filing of any instruments or statements as
shall be reasonably necessary to create, preserve, protect or perfect the
Collateral Agent’s security interest in such Intellectual Property Collateral.
Further, each Pledgor authorizes the Collateral Agent to modify this Agreement
by amending Schedules 12(a) and 12(b) to the Perfection Certificate to include
any Intellectual Property Collateral of such Pledgor acquired or arising after
the date hereof.

SECTION 6.4 Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all costs and expenses incurred by the Collateral Agent in
the exercise of its rights under this Section 6.4 in accordance with
Section 7.07 of the Indenture. In the event that the Collateral Agent shall
elect not to bring suit to enforce the Intellectual Property Collateral, each
Pledgor agrees, at the reasonable request of the Collateral Agent, to take all
commercially reasonable actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.

 

-31-



--------------------------------------------------------------------------------

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1 Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Pledgor shall, at such Pledgor’s sole cost and expense,
upon the Collateral Agent’s demand made at any time after the occurrence and
during the continuance of any Event of Default, deliver all tangible evidence of
Receivables, including all documents evidencing Receivables and any books and
records relating thereto to the Collateral Agent or to its representatives
(copies of which evidence and books and records may be retained by such
Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Collateral Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Collateral Agent’s security interest therein without the consent of any
Pledgor.

SECTION 7.2 Legend. After the occurrence and during the continuance of an Event
of Default, and upon the request of the Collateral Agent, each Pledgor shall
legend, in form and manner reasonably satisfactory to the Collateral Agent, the
Receivables and the other books, records and documents of such Pledgor
evidencing or pertaining to the Receivables with an appropriate reference to the
fact that the Receivables have been assigned to the Collateral Agent for the
benefit of the Secured Parties and that the Collateral Agent has a security
interest therein.

SECTION 7.3 Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with prudent business practice, or extend or renew any such
obligations except in the ordinary course of business consistent with prudent
business practice or compromise or settle any dispute, claim, suit or legal
proceeding relating thereto or sell any Receivable or interest therein except in
the ordinary course of business consistent with prudent business practice
without the prior written consent of the Collateral Agent. Each Pledgor shall
timely fulfill all obligations on its part to be fulfilled under or in
connection with the Receivables.

SECTION 7.4 Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with prudent business practice (including
Receivables that are delinquent, such Receivables to be collected in accordance
with generally accepted commercial collection procedures), any and all amounts
owing under or on account of such Receivable, and apply forthwith upon receipt
thereof all such amounts as are so collected to the outstanding balance of such
Receivable, except that any Pledgor may, with respect to a Receivable, allow in
the ordinary course of business (i) a refund or credit due as a result of
returned or damaged or defective merchandise and (ii) such extensions of time to
pay amounts due in respect of Receivables and such other modifications of
payment terms or settlements in respect of

 

-32-



--------------------------------------------------------------------------------

Receivables as shall be commercially reasonable in the circumstances, all in
accordance with such Pledgor’s ordinary course of business consistent with its
collection practices as in effect from time to time. The costs and out-of-pocket
expenses (including reasonable attorneys’ fees) of collection, in any case,
whether incurred by any Pledgor, the Collateral Agent or any Secured Party,
shall be paid by the Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1 Transfers of Pledged Collateral or Mortgaged Property. No Pledgor
shall sell, convey, assign or otherwise dispose of, or grant any option with
respect to, any of the Pledged Collateral pledged by it hereunder except as
expressly permitted by the Secured Agreements.

ARTICLE IX

REMEDIES

SECTION 9.1 Remedies.

(a) Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent may from time to time exercise in respect of the Pledged
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it, the following remedies, in each case subject to the
terms of the Intercreditor Agreement, it being understood that all remedies in
this Agreement are subject to the Intercreditor Agreement:

(i) Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Pledged Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than one (1) Business Day after receipt thereof) pay such amounts to
the Collateral Agent;

 

-33-



--------------------------------------------------------------------------------

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Pledged Collateral or any part thereof, by directing
any Pledgor in writing to deliver the same to the Collateral Agent at any place
or places so designated by the Collateral Agent, in which event such Pledgor
shall at its own expense: (A) forthwith cause the same to be moved to the place
or places designated by the Collateral Agent and therewith delivered to the
Collateral Agent, (B) store and keep any Pledged Collateral so delivered to the
Collateral Agent at such place or places pending further action by the
Collateral Agent and (C) while the Pledged Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Pledged Collateral for application to the Secured Obligations as provided in
Article X hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion without notice
except as specified in Section 9.2 hereof, sell, assign or grant a license to
use the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Collateral
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and at
such price or prices and upon such other terms as the Collateral Agent may deem
commercially reasonable. The Collateral Agent or any other Secured Party or any
of their respective Affiliates may be the purchaser, licensee, assignee or
recipient of the Pledged Collateral or any part thereof at any such sale and
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Pledged Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such person as a credit on account of the purchase price of
the Pledged Collateral or any part thereof payable by such person at such sale.
Each purchaser, assignee, licensee or recipient at any such sale shall acquire
the property sold, assigned or licensed absolutely free from any claim or right
on the part of any Pledgor, and each Pledgor hereby waives, to the fullest
extent permitted by law, all rights of redemption, stay and/or appraisal which
it

 

-34-



--------------------------------------------------------------------------------

now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted. The Collateral Agent shall not be obligated
to make any sale of the Pledged Collateral or any part thereof regardless of
notice of sale having been given. The Collateral Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Pledgor hereby waives, to the fullest
extent permitted by law, any claims against the Collateral Agent arising by
reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.

(b) Except as provided in the succeeding sentence, if an Event of Default has
occurred and is continuing, the Collateral Agent will only be permitted, subject
to applicable law, to exercise remedies and sell the Pledged Collateral under
this Agreement at the direction of the holders of a majority in the aggregate
principal amount of the outstanding Obligations and Permitted Additional Pari
Passu Obligations. The Collateral Agent shall be authorized to take, but shall
not be required to take, and shall in no event have any liability for the
taking, any delay in taking or the failure to take, such actions with regard to
a Default or an Event of Default which the Collateral Agent, in good faith,
believes to be reasonably required to promote and protect the interests of the
Secured Parties and to preserve the value of the Pledged Collateral and shall
give the Secured Parties appropriate notice of such action. Any action taken or
not taken without the vote of any Secured Party or Secured Party under this
Section 9.1(b) shall nevertheless be binding on such Secured Party or Secured
Parties.

SECTION 9.2 Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Pledged Collateral or any part
thereof shall be required by law, ten (10) days’ prior notice to such Pledgor of
the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, after the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.

SECTION 9.3 Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Collateral Agent’s taking possession or the Collateral
Agent’s disposition of the Pledged Collateral or any part thereof, including any
and all prior notice and hearing for any prejudgment remedy or remedies and any
such right which such Pledgor would otherwise have under law, and each Pledgor
hereby further waives, to the fullest extent permitted by applicable law:
(i) all damages occasioned by such taking of possession, (ii) all other
requirements as to the time, place and terms of sale or other requirements with
respect to the enforcement of the Collateral Agent’s rights hereunder and
(iii) all rights of redemption, appraisal, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law. The Collateral
Agent shall not be liable for any incorrect or improper payment made pursuant to
this Article IX in the absence of gross negligence or willful misconduct on the
part of the Collateral Agent. Any sale of, or the grant of options to purchase,
or any other realization upon, any Pledged Collateral shall operate

 

-35-



--------------------------------------------------------------------------------

to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Pledgor and against any and all
persons claiming or attempting to claim the Pledged Collateral so sold, optioned
or realized upon, or any part thereof, from, through or under such Pledgor.

SECTION 9.4 Certain Sales of Pledged Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.

(c) If the Collateral Agent determines to exercise its right to sell any or all
of the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(d) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Collateral Agent and
the other Secured Parties, that the Collateral Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 9.4 shall be
specifically enforceable against such Pledgor, and such Pledgor hereby

 

-36-



--------------------------------------------------------------------------------

waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred and is continuing.

SECTION 9.5 No Waiver; Cumulative Remedies.

(a) No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Collateral Agent shall have instituted any proceeding
to enforce any right, power, privilege or remedy under this Agreement or any
other Security Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Collateral Agent, then and in every such
case, the Pledgors, the Collateral Agent and each other Secured Party shall be
restored to their respective former positions and rights hereunder with respect
to the Pledged Collateral, and all rights, remedies, privileges and powers of
the Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.

SECTION 9.6 Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Collateral Agent,
each Pledgor shall make available to the Collateral Agent, to the extent within
such Pledgor’s power and authority, such personnel in such Pledgor’s employ on
the date of the Event of Default as the Collateral Agent may reasonably
designate to permit such Pledgor to continue, directly or indirectly, to
produce, advertise and sell the products and services sold by such Pledgor under
the registered Patents, Trademarks and/or Copyrights, and such persons shall be
available to perform their prior functions on the Collateral Agent’s behalf.

ARTICLE X

PROCEEDS OF CASUALTY EVENTS AND COLLATERAL DISPOSITIONS;

APPLICATION OF PROCEEDS

SECTION 10.1 Application of Proceeds.

(a) Subject to the terms of the Intercreditor Agreement, the proceeds received
by the Collateral Agent in respect of any sale of, collection from or other
realization upon all or any part of the Pledged Collateral or Mortgaged Property
pursuant to the exercise by the Collateral Agent of its remedies or the proceeds
received by the Collateral Agent in respect of

 

-37-



--------------------------------------------------------------------------------

any Casualty Event (as defined in the Mortgages) shall be applied, together with
any other sums then held by the Collateral Agent pursuant to this Agreement, as
follows:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses, taxes and other amounts (including fees, charges and
disbursements of counsel to the Collateral Agent) payable to the Collateral
Agent in its capacity as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and all other amounts payable to the Secured Parties (without
priority of any one over any other) pro rata to the Secured Parties in
proportion to the unpaid amounts of Secured Obligations with such proceeds
applied (i) as among the Notes Secured Parties, as set forth in the Indenture
and (ii) as among the Permitted Additional Secured Parties, as set forth in the
applicable Permitted Additional Pari Passu Debt Documents; and

Last, the balance, if any, after all of the Secured Obligations have been paid
in full, to the Issuers or as otherwise required by Law.

(b) In making the determination and allocations required by this Section 10.1,
the Collateral Agent may conclusively rely upon information supplied by (i) the
Trustee as to the amounts of unpaid principal and interest and other amounts
outstanding with respect to the Notes Obligations and (ii) the applicable
Authorized Representative as to the amounts of unpaid principal and interest and
other amounts outstanding with respect to such Permitted Additional Pari Passu
Obligations and the Collateral Agent shall have no liability to any of the
Secured Parties for actions taken in reliance on such information; provided that
nothing in this sentence shall prevent any Pledgor from contesting any amounts
claimed by any Secured Party in any information so supplied. All distributions
made by the Collateral Agent pursuant to this Section 10.1 shall be (subject to
any decree of any court of competent jurisdiction) final (absent manifest
error), and the Collateral Agent shall have no duty to inquire as to the
application by the Trustee, or an Authorized Representative of any amounts
distributed to such Person.

(c) If, despite the provisions of this Agreement, any Secured Party shall
receive any payment or other recovery in excess of its portion of payments on
account of the Secured Obligations to which it is then entitled in accordance
with this Agreement, such Secured Party shall hold such payment or other
recovery in trust for the benefit of all Secured Parties hereunder for
distribution in accordance with this Section 10.1.

 

-38-



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1 Concerning Collateral Agent.

By way of supplement to Section 10.06 of the Indenture, it is agreed as follows:

(a) Each Secured Party hereby appoints U.S. Bank National Association to serve
as Collateral Agent and representative of the Secured Parties under each of the
Security Documents and the Intercreditor Agreement and authorizes and directs
the Collateral Agent to act as agent for the Secured Parties for the purpose of
executing and delivering, on behalf of all the Secured Parties, the Security
Documents and the Intercreditor Agreement and any other documents or instruments
related thereto or necessary or, as determined by the Collateral Agent,
desirable to perfect the Liens granted to the Collateral Agent thereunder and,
subject to the provisions of this Agreement, for the purpose of enforcing the
Secured Parties’ rights in respect of the Pledged Collateral or Mortgaged
Property and the obligations of the Pledgors under the Security Documents, and
for the purpose of, or in connection with, releasing the obligations of the
Pledgors under the Security Documents. Without limiting the generality of the
foregoing, the Collateral Agent is further hereby appointed as agent for each of
the Secured Parties to hold the Liens on the Pledged Collateral or Mortgaged
Property granted pursuant to the Security Documents with sole authority (subject
to the Secured Agreements) to exercise remedies under the Security Documents.
The Collateral Agent shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the Pledged
Collateral or Mortgaged Property), in accordance with the Secured Agreements and
the Intercreditor Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in Section 10.06(g) of the Indenture.
Upon the acceptance of any appointment as the Collateral Agent by a successor
Collateral Agent, that successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under the Secured Agreements, and the retiring Collateral Agent
shall thereupon be discharged from its duties and obligations under the Secured
Agreements. After any retiring Collateral Agent’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under the Secured Agreements while it was the Collateral Agent.

(b) The Collateral Agent shall be deemed to have exercised reasonable care in
the custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.

(c) The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it (who
may be counsel to one or more Pledgors). The Collateral Agent shall not be
deemed to have actual, constructive, direct or indirect knowledge or notice of
the

 

-39-



--------------------------------------------------------------------------------

occurrence of any Default or Event of Default unless and until the Collateral
Agent has received written notice from a Secured Party, an Authorized
Representative or the Issuers referring to the applicable Secured Agreement,
describing such Default or Event of Default and stating that it is a “notice of
default” or a “notice of event of default,” setting forth in reasonable detail
the facts and circumstances thereof and stating that the Collateral Agent may
rely on such notice without further inquiry. The Collateral Agent shall have no
obligation or duty prior to or after receiving any such notice to inquire
whether a Default or Event of Default has in fact occurred and shall be entitled
to conclusively rely, and shall be fully protected in so relying, on any such
notice furnished to it.

(d) If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other deed of trust, mortgage,
security agreement, pledge or instrument of any type in respect of such
collateral, the Collateral Agent, in its sole discretion, shall select which
provision or provisions shall control.

(e) The Collateral Agent may rely on advice of counsel as to whether any or all
UCC financing statements of the Pledgors need to be amended as a result of any
of the changes described in Section 4.5 hereof. If any Pledgor fails to provide
information to the Collateral Agent about such changes on a timely basis, the
Collateral Agent shall not be liable or responsible to any party for any failure
to maintain a perfected security interest in such Pledgor’s property
constituting Pledged Collateral, for which the Collateral Agent needed to have
information relating to such changes. The Collateral Agent shall have no duty to
inquire about such changes if any Pledgor does not inform the Collateral Agent
of such changes, the parties acknowledging and agreeing that it would not be
feasible or practical for the Collateral Agent to search for information on such
changes if such information is not provided by any Pledgor.

(f) It is agreed that the provisions of Section 10.06 of the Indenture apply to
this Agreement.

SECTION 11.2 Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in the Secured Agreements (including such Pledgor’s covenants to (i) pay the
premiums in respect of all required insurance policies hereunder, (ii) pay and
discharge any taxes, assessments and special assessments, levies, fees and
governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Pledged Collateral, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Pledgor under
any Pledged Collateral) or if any representation or warranty on the part of any
Pledgor contained herein shall be breached, the Collateral Agent may (but shall
not be obligated to) do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided, however, that the
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Secured Agreements. Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the

 

-40-



--------------------------------------------------------------------------------

provisions of Section 7.07 of the Indenture. Neither the provisions of this
Section 11.2 nor any action taken by the Collateral Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Collateral Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time, upon the occurrence and during the continuance of an Event of
Default, in the Collateral Agent’s discretion to take any action and to execute
any instrument consistent with the terms of the Secured Agreements and the
Security Documents which the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof (but the Collateral Agent shall not be obligated
to and shall have no liability to such Pledgor or any third party for failure to
so do or take action). The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
hereof. Each Pledgor hereby ratifies all that such attorney shall lawfully do or
cause to be done by virtue hereof.

SECTION 11.3 Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Pledged Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Agent
hereunder, to the benefit of the Collateral Agent and the other Secured Parties
and each of their respective successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the applicable Secured Agreement. Each of
the Pledgors agrees that its obligations hereunder and the security interest
created hereunder shall continue to be effective or be reinstated, as
applicable, if at any time payment, or any part thereof, of all or any part of
the Secured Obligations is rescinded or must otherwise be restored by the
Secured Party upon the bankruptcy or reorganization of any Pledgor or otherwise.

SECTION 11.4 Termination; Release.

(a) When all the Obligations and Permitted Additional Pari Passu Obligations
(other than contingent indemnification Secured Obligations as to which no claim
has been asserted) have been paid in full and no commitments remain under
Permitted Additional Pari Passu Documents, this Agreement shall terminate. Upon
termination of this Agreement, the Pledged Collateral shall be released from the
Lien of this Agreement.

(b) The Liens securing the Notes Obligations, will, automatically and without
the need for any further action by any Person be released, in whole or in part,
as provided in Section 10.03 of the Indenture.

(c) The Liens securing the Permitted Additional Pari Passu Obligations of any
series will be released, in whole or in part, as provided in the Permitted
Additional Pari Passu Debt Documents governing such obligations.

 

-41-



--------------------------------------------------------------------------------

SECTION 11.5 Modification in Writing. Except as permitted by Section 9.01 of the
Indenture, no amendment, modification, supplement, termination or waiver of or
to any provision hereof, nor consent to any departure by any Pledgor therefrom,
shall be effective unless the same shall be made in accordance with the terms of
the Indenture and unless in writing and signed by the Collateral Agent with the
written consent of the Controlling Secured Parties. Any amendment, modification
or supplement of or to any provision hereof, any waiver of any provision hereof
and any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 11.6 Notices. Any notice or communication by any Pledgor or any Secured
Party to the others is duly given if in writing and delivered in Person or
mailed by first class mail (registered or certified, return receipt requested),
telecopier or overnight air courier guaranteeing next day delivery, to the
others address:

If to any Pledgor:

Norcraft Companies, L.P.

3020 Denmark Avenue

Suite 100

Eagan, MN 55121

Facsimile: (651) 234-3398

Attention: Chief Financial Officer

With a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Facsimile: (617) 951-7050

Attention: Byung Choi, Esq.

If to the Collateral Agent or Trustee:

U.S. Bank National Association

60 Livingston Avenue

St. Paul, MN 55107

Facsimile: (651) 495-8097

Attention: Corporate Trust Administration / Norcraft Administrator

If to any Authorized Representative, at its address specified in Permitted
Additional Secured Party Joinder.

Any Pledgor or Secured Party, by notice to the others, may designate additional
or different addresses for subsequent notices or communications.

 

-42-



--------------------------------------------------------------------------------

All notices and communications (other than those sent to a Secured Party) shall
be deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if telecopied; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier promising next Business Day delivery.

Any notice or communication to a Secured Party shall be sent electronically or
mailed by first class mail or by overnight air courier promising next Business
Day delivery to its address shown on the register kept by the Registrar. Any
notice or communication shall also be so sent to any Person described in TIA
§ 313(c), to the extent required by the TIA. Failure to send a notice or
communication to a Secured Party or any defect in it shall not affect its
sufficiency with respect to other Secured Parties.

If a notice or communication is mailed or delivered in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it, except in the case of notices or communications given to the
Collateral Agent, which shall be effective only upon actual receipt.

If a Pledgor mails or delivers a notice or communication to the holders of the
Notes or holders of the Permitted Additional Pari Passu Obligations, it shall
mail or deliver a copy to the Trustee and the Collateral Agent at the same time.

SECTION 11.7 Governing Law. Sections 12.08 of the Indenture is incorporated
herein, mutatis mutandis, as if a part hereof.

SECTION 11.8 Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9 Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.

SECTION 11.10 Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11 No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Secured Agreements, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Pledged
Collateral or Mortgaged Property or any part thereof.

 

-43-



--------------------------------------------------------------------------------

SECTION 11.12 No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Collateral Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Pledged
Collateral or Mortgaged Property or any part thereof, nor as giving any Pledgor
any right, power or authority to contract for or permit the performance of any
labor or services or the furnishing of any materials or other property in such
fashion as would permit the making of any claim against the Collateral Agent in
respect thereof or any claim that any Lien based on the performance of such
labor or services or the furnishing of any such materials or other property is
prior to the Lien hereof.

SECTION 11.13 No Release. Nothing set forth in this Agreement or any other
Security Document, nor the exercise by the Collateral Agent of any of the rights
or remedies hereunder, shall relieve any Pledgor from the performance of any
term, covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Pledged Collateral or from any
liability to any person under or in respect of any of the Pledged Collateral or
shall impose any obligation on the Collateral Agent or any other Secured Party
to perform or observe any such term, covenant, condition or agreement on such
Pledgor’s part to be so performed or observed or shall impose any liability on
the Collateral Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Secured
Agreements or the other Security Documents, or under or in respect of the
Pledged Collateral or made in connection herewith or therewith. Anything herein
to the contrary notwithstanding, neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any contracts,
agreements and other documents included in the Pledged Collateral by reason of
this Agreement, nor shall the Collateral Agent or any other Secured Party be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any such contract, agreement or
other document included in the Pledged Collateral hereunder. The obligations of
each Pledgor contained in this Section 11.13 shall survive the termination
hereof and the discharge of such Pledgor’s other obligations under this
Agreement, the Secured Agreements and the other Security Documents.

SECTION 11.14 Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Secured Agreements or any
Security Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Secured Agreements or any other
agreement or instrument relating thereto;

 

-44-



--------------------------------------------------------------------------------

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Secured Agreements or any Security
Document except as specifically set forth in a waiver granted pursuant to the
provisions of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

ARTICLE XII

ADDITIONAL SECURED OBLIGATIONS

SECTION 12.1 Permitted Additional Pari Passu Obligations. On or after the date
hereof, the Issuers may from time to time designate additional Indebtedness of
the Issuers or any Guarantor permitted to be incurred under the Indenture and to
be secured by a Lien on the Pledged Collateral or Mortgaged Property permitted
by the Indenture as additional Secured Obligations hereunder (the “Permitted
Additional Pari Passu Obligations”) by delivering to the Collateral Agent and
each Authorized Representative (a) a certificate signed by a Responsible Officer
of the Issuers (i) identifying the obligations so designated and the aggregate
principal amount or face amount thereof, stating that such obligations are
designated as Permitted Additional Pari Passu Obligations for purposes hereof,
(ii) representing that such designation of such obligations as Permitted
Additional Pari Passu Obligations complies with the terms of each of the Secured
Agreements and (iii) specifying the name and address of the Authorized
Representative for such obligations, (b) a fully executed Permitted Additional
Secured Party Joinder (in the form attached as Exhibit 11); and (c) an Opinion
of Counsel to the effect that the designation of such obligations as “Permitted
Additional Pari Passu Obligations” is in compliance with the terms of the
Indenture. Each Authorized Representative agrees that upon the satisfaction of
all conditions set forth in the preceding sentence, the Collateral Agent shall
act as agent under and subject to the terms of this Agreement for the benefit of
all Secured Parties, including without limitation, any Secured Parties that hold
any such Permitted Additional Pari Passu Obligations, and each Authorized
Representative agrees to the appointment, and acceptance of the appointment, of
the Collateral Agent as agent for the holders of such Permitted Additional Pari
Passu Obligations as set forth in each Permitted Additional Secured Party
Joinder and agrees, on behalf of itself and each Permitted Additional Secured
Party it represents, to be bound by this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

NORCRAFT COMPANIES, L.P., as Pledgor   By:  

NORCRAFT GP, L.L.C.,

its General Partner

By:  

/s/  Leigh Ginter

  Name: Leigh Ginter   Title: Chief Financial Officer

NORCRAFT FINANCE CORP.,

as Pledgor

By:  

/s/  Leigh Ginter

  Name: Leigh Ginter   Title: Vice President and Treasurer



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION

as Collateral Agent

By:  

/s/  Richard Prokosch

  Name:   Richard Prokosch   Title:   Vice President



--------------------------------------------------------------------------------

Acknowledged and Agreed to:

 

U.S. BANK NATIONAL ASSOCIATION as Trustee By:  

/s/  Richard Prokosch

  Name:   Richard Prokosch   Title:   Vice President